

115 HRES 942 IH: Expressing support for the honoring of the City Commission of the City of Lauderdale Lakes, Broward County, Florida.
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 942IN THE HOUSE OF REPRESENTATIVESJune 14, 2018Mr. Hastings (for himself, Ms. Wasserman Schultz, Ms. Wilson of Florida, Mr. Deutch, and Ms. Frankel of Florida) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the honoring of the City Commission of the City of Lauderdale Lakes, Broward
			 County, Florida.
	
 Whereas the City of Lauderdale Lakes, Broward County, Florida, was incorporated on June 22, 1961; Whereas the City is located in central Broward County on United States Highway 441;
 Whereas originally popular as a retirement area for northeasterners, notably New Yorkers and those of the Jewish faith, the population, toward the end of the 20th century, grew to include those with Caribbean and African-American heritage;
 Whereas the current population of the City numbers approximately 35,000 people, consisting of approximately 15,000 households;
 Whereas, in 2014, by vote of the City electorate, the government of the City was changed to provide for a governing body of five elected officials, including a Mayor elected at-large;
 Whereas, in November 2016, the City held municipal elections and the electorate voted into office five women of color making the City of Lauderdale Lakes the only city in the State of Florida with a City Commission composed entirely of women; and
 Whereas the current City Commission consists of the Mayor, Hazelle Rogers, Vice Mayor Beverly Williams, and City Commissioners Sandra Davey, Gloria Lewis, Veronica Edwards Phillips: Now, therefore, be it
	
 that the House of Representatives— (1)recognizes the City of Lauderdale Lakes, Broward County, Florida, for having elected the first-ever city governing body of its size that is comprised solely of women of color; and
 (2)commends the City of Lauderdale Lakes, Broward County, Florida, for its progressive goals of minority representation by both women and people of color.
			